DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments/Arguments
The amendments filed August 12, 2021 have been entered.  Claims 3, 5 and 8-13 have been cancelled.  The rejection of claim 10 under 35 U.S.C. 112(b) is therefore moot.  Claims 1, 2, 4, 6 and 7 are currently pending in the application.  The amendment to claim 7 has overcome the previous rejection under 35 U.S.C. 112(b). 
Applicant argues on pages 5-6 of Applicant’s remarks that the previously cited prior art does not disclose, teach or suggest the amended subject matter.  However, a new rejection has been entered under 35 U.S.C. 103 with the cited art of Breen (U.S. Publication No. 2021/0000266) for claims 1, 6 and 7, and Breen in view of Aiken (U.S. Publication No. 2010/0175192) cited for claims 2 and 4.
Applicant argues on page 6 of Applicant’s remarks that Breen is not similar to the subject matter of claim 1.  However, upon review, Breen discloses a U-shaped main body pillow 88 (Figure 4, paragraph 0288) with two ends each comprising affixing surfaces (paragraph 0288, where both the first extension 9 and the second extension 10 are connected to the middle section 8), as recited in claim 1 (see rejection under 35 U.S.C. 103, below, for discussion regarding the claims).  Additionally, Applicant's arguments regarding Breen do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made.  Furthermore, they do not show how the amendments avoid such references or objections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Breen (U.S. Publication No. 2021/0000266).
Breen discloses a pillow 1 comprising:  a cylindrical U-shaped main pillow body 8 (Figure 4, paragraph 0288) with two ends each comprising affixing surfaces ((paragraph 0288, where both the first extension 9 and the second extension 10 are connected to the middle section 8); and two separatable pillow body extensions 9 and 10 affixed to the main pillow body 8 by at respective affixing surfaces (defined by the end surface of main pillow body 8, where the fastening arrangement is located) on one or more ends of the U-shaped main pillow body 8 (Figure 4), wherein the two pillow body extensions each have contoured and arcuately shaped portions (see annotated Figure 7, below).

    PNG
    media_image1.png
    207
    345
    media_image1.png
    Greyscale

Breen does not disclose cut-out portions.

Regarding claim 6, Breen, as modified, discloses the subject matter as discussed with regard to claim 1.  Breen, as modified, further discloses wherein each of the one or more cut-out portions comprises two cut-out portions (see annotated Figure 7, above), wherein a first cut-out portion has a shorter arcuate cut-out distance than the second cut-out portion (see annotated Figure 7 above, where the first portion is shorter than the second portion, as the first portion forms the inside of an arched shape, where the extensions 9 and 10 become wider toward the end).
Regarding claim 7, Breen, as modified, discloses the subject matter as discussed with regard to claims 1 and 6.  Breen, as modified, further discloses wherein the first cut-out portion has a steeper sloped-angle than a sloped-angle of the second cut-out portion (see annotated Figure 7 above, where the first portion forms the inside of an arched shape where the extensions 9 and 10 become wider toward the end, and cause the second portion of the extensions to form a longer and wider arc than the first portion resulting in the first portion having a steeper angle, and additionally see Figures 8 and 9).
Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Breen in view of Aiken et al. (U.S. Publication No. 2010/0175192), hereinafter referred to as Aiken.
Regarding claim 2, Breen, as modified, discloses the subject matter as discussed with regard to claim 1.  Breen, as modified, does not disclose wherein the main body has additional affixing surfaces on a surface portion of the main body.
Aiken teaches additional affixing surfaces 210 (with fasteners 610) on a surface portion of the main body 100 (Figures 1 and 6, and Col. 3, line 63-Col. 4, line 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Breen, as modified, so that the main body has additional affixing surfaces on a surface portion of the main body as taught by Aiken, because attaching the extensions 110 to the affixing surfaces 210 allow the height and contours of the surface of the main body to be reconfigurable into several configurations to match the desired comfort level of user, and to be configured into several different configurations for different purposes, such as supporting an expectant mother, a nursing mother and/or her infant and accommodating people of different sizes and shapes using the same pillow in different positions (Col. 1, lines 26-35).  It is noted that both Aiken and Breen may be used as a body pillow (see Breen, paragraph 0287 and Aiken, Figure 7), and the extensions of both Aiken and Breen can be used as an additional, separate and contoured cushion for breastfeeding (see Breen, paragraph 0287 and Aiken, Figure 9).
Regarding claim 4, Breen, as modified, discloses the subject matter as discussed with regard to claims 1 and 2.  Breen, as modified, further discussed wherein the cut-out portions provide a deformity to rest against a human face when the extensions are engaged in an upward direction (see Aiken, Figure 7 where a user may rest their face against the extensions 110, and see Aiken, Figure 4A, which shows the contours which forms deformities when placed on the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON N LABARGE whose telephone number is (571)272-6098.  The examiner can normally be reached on M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISON N LABARGE/Examiner, Art Unit 3673                                                                                                                                                                                                        
/ROBERT G SANTOS/Primary Examiner, Art Unit 3673